               Case 1:20-cv-09193-GHW Document 23 Filed 02/11/21 Page 1 of 5
                                                                             Lizabeth Schalet
                                                                             Staff Attorney, Employment Law Unit
                                                                             199 Water Street
                                                                             New York, NY 10038
                                                                             (212) 298-3176
                                                                             (646) 574-7704 Mobile
                                                                             www.legal-aid.org
                                                                             Fax (646) 390-3619
                                                                             lschalet@legal-aid.org

                                                                             Janet E. Sabel
                                                                             Attorney-in-Chief
                                                                             Chief Executive Officer
VIA ECF
Honorable Gregory H. Woods                                                   Adriene L. Holder
                                                                             Attorney-in-Charge
United States District Judge                                                 Civil Practice
United States District Court
                                                                             Young W. Lee
Southern District of New York                                                Director
500 Pearl Street, Courtroom 12C                                              Employment Law Unit
New York, NY 10007                                     February 11, 2021

Re:      House v. A.M. Newspaper Delivery Service, Inc. et al.
         Case No. 20-cv-9193 (GHW)

Dear Judge Woods:

       This letter is submitted jointly by Plaintiff and Defendants as required by Your Honor’s
Order and Notice of Initial Conference, dated November 6, 2020 (ECF 07) and further order of
January 4, 2021 (ECF 15).

      1. A brief statement of the nature of the case, the principal claims and defenses, and the major
         legal and factual issues that are most important to resolving the case, whether by trial,
         settlement or dispositive motion

Plaintiff:

        Plaintiff, Alisa House (Ms. House) worked for Defendants delivering newspapers and
towards the end of her tenure, parcels in Manhattan for approximately an eight-year period. Ms.
House was subjected to severe and persistent sexual harassment by a supervisor and retaliation after
complaining about this treatment. The adverse actions included refusing to pay for parking tickets
incurred while working although it was standard practice for Defendants to pay for such tickets,
reduction of hours, and termination of employment for a wholly pretextual reason. The sexual
harassment was tolerated and condoned by individually named Defendant Mitchell Newman who
failed to take any remedial action to prevent or remedy such harassment and aided and abetted
various unlawful acts. Ms. House was not provided with any anti-discrimination or sexual
harassment policies. Plaintiff's claims of sexual harassment and retaliation arise under Title VII of
the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq. (“Title VII”), the New York State Human
Rights Law, N.Y. Exec. L. §§ 290, et seq. (“NYSHRL”), (the New York City Human Rights Law,
N.Y.C. Admin. Code §§ 8-101, et seq. (“NYCHRL”).

       Additional legal and factual issues include whether Defendants misclassified her as an
independent contractor rather than as an employee, and whether she signed one or more enforceable
contracts requiring her to submit the claims she asserts herein to arbitration. Plaintiff alleges and
              Case 1:20-cv-09193-GHW Document 23 Filed 02/11/21 Page 2 of 5




                                                                                                 Page 2


expects to prove that she met the legal standard for an employee and that no enforceable contract
requiring arbitration exists.

        In addition, Plaintiff alleges that Defendants willfully failed to pay her the minimum wage in
violation of the New York Labor Law (“NYLL”) §§ 650 et seq. and failed to provide her with
notices of pay rates and pay statements in violation of the New York Notice and Record Keeping
Requirements, NYLL § 195 et seq.


Defendants:

        Plaintiff was an independent contractor whom Defendants understand signed an agreement
with a third party, CRS, to manage deliver newspapers that she retrieved from a warehouse used by
Defendant A.M. Newspaper Delivery Service, Inc. Plaintiff has not supplied her agreement, but
Defendants have reason to believe that her agreement requires her claims to be submitted to binding
arbitration and that Defendants may be third-party beneficiaries of that agreement. Further, despite
Defendants’ request, Plaintiff has not substantiated her alleged exhaustion of remedies before
asserting her Title VII claims, which are the basis for the Court’s alleged subject matter jurisdiction.

        Defendants deny Plaintiff’s material allegations, including, but not limited to, the (false)
notions that she was sexually harassed, reported sexual harassment to Defendants, and experienced
any adverse employment actions because of such phantom report(s). Defendants further assert that
Plaintiff was correctly classified as an independent contractor.

    2. A brief statement by plaintiff as to the basis of subject matter jurisdiction and venue, and a
       brief statement by each party as to the presence or absence of subject matter jurisdiction and
       venue. Statements shall include citations to relevant statutes. In addition, in cases for which
       subject matter jurisdiction is founded on diversity of citizenship, the parties shall comply
       with the Court’s Individual Rule 2(B)(ii)

Plaintiff:

       This Court has jurisdiction over Plaintiff’s Title VII claims pursuant to 28 U.S.C. § 1331 and
42 U.S.C. § 2000e-5. This Court has supplemental jurisdiction over Plaintiff’s NYSHRL, NYCHRL
and NYLL claims pursuant to 28 U.S.C. § 1367. Venue in this District is proper pursuant to 42
U.S.C. § 2000e-5(f)(3) in that the events in violation of Title VII took place in the State of New
York.

     Plaintiff complied with all Title VII exhaustion requirements as alleged in par. 5 of her First
Amended Complaint. (ECF 18).
              Case 1:20-cv-09193-GHW Document 23 Filed 02/11/21 Page 3 of 5




                                                                                                 Page 3


        Defendants cite the general venue statute, 28 U.S.C. § 1391(b)(2) to argue that venue in the
SDNY is improper. That statute begins with the words "Except as otherwise provided by law." In
this case, Title VII's own venue provision meets that exception. As noted above, 42 U.S.C. § 2000e-
5(f)(3) specifically provides that venue is proper in "any judicial district in which the unlawful
practice is alleged to have occurred.”

Defendants:

         Defendants do not concede that the Court has subject matter jurisdiction pursuant to 28
U.S.C. § 1331 and 42 U.S.C. § 2000e-5 as Plaintiff has not substantiated her alleged exhaustion of
remedies before asserting her Title VII claims, which are the only federal questions presented in the
First Amended Complaint. Defendants also contend that the Southern District of New York is an
improper venue for this action because (i) no substantial part of the alleged events or omissions
giving rise to Plaintiff’s claims occurred within this district and all defendants do not reside in this
district, see 28 U.S.C. § 1391(b)(2), and (ii) the practices at issue are alleged to have occurred
outside this district, see 42 U.S.C. § 2000e-5(f)(3).

    3. A brief description of any (i) motions that any party seeks or intends to file, including the
       principal legal and other grounds in support of and opposition to the motion, (ii) pending
       motions, and (iii) other applications that are expected to be made at the status conference

Plaintiff:

        Currently, Plaintiff has no present intention of filing any motion.

Defendants:

        Defendants intend to file a motion to dismiss for improper venue, if necessary. Following
Plaintiff’s production and authentication of her agreement(s) with CRS, which she references in the
First Amended Complaint, Defendants may move to compel arbitration.

    4. A brief description of any discovery that has already taken place, and any discovery that is
       likely to be admissible under the Federal Rules of Evidence and material to proof of claims
       and defenses raised in the pleadings. (This is narrower than the general scope of discovery
       stated in Rule 26(b)(1))

      To date, no discovery has taken place. Defendants respectfully request the opportunity to
complete Plaintiff’s deposition before other depositions are commenced.

    5. A computation of each category of damages claimed, see Fed. R. Civ. P. 26(a)(1)(A)(iii)
                 Case 1:20-cv-09193-GHW Document 23 Filed 02/11/21 Page 4 of 5




                                                                                                Page 4


    Plaintiff:

        The damages subject to computation will include the following economic losses: the loss of
Plaintiff’s personal vehicle, parking tickets and fines, income lost due to transfer, income lost due to
termination, failure to be paid minimum wage, and expenses related to therapy visits to address the
trauma of the harassment. In addition to economic distress, severe emotional distress requiring
therapy will factor into the computation of damages. Before completing discovery, we are unable to
calculate the dollar amount of each category. Our best current estimate is $75,000 in economic
losses and $900,000 in emotional distress.

    6. A statement describing the status of any settlement discussions and whether the parties would
       like a settlement conference

Plaintiff:

To date, the parties have discussed whether they believe settlement discussions will be productive
but have not yet reached a decision on the issue. Plaintiff believes that a settlement discussion will
not be productive until the parties have provided the disclosures required by Rule 26(a). That would
include a requirement that the Defendants produce any contract on which they might rely to argue
that the Plaintiff is bound by an arbitration agreement. In addition, settlement talks will not be
productive until Defendants have identified the Doe defendant(s) as another party that will come to
the table. Plaintiff requests that if a settlement conference is ordered at this early stage, that
discovery not be one-sided. Defendants should be required to produce documents and responses to
interrogatories prior to any settlement conference so that Plaintiff can properly calculate her
damages and weigh the importance of potentially exculpatory materials produced by Defendants.

Defendants:

       Defendants would like a settlement conference before a magistrate judge or mediation
through the District’s Mediation Program. Defendants request that Plaintiff first produce her
medical/therapy records reasonably in advance of such conference.

    7. Any other information the parties believe may assist the Court in resolving the action

       At this time, the parties do not have any other information that they believe may assist the
Court in resolving the action.
                                                     Respectfully submitted,

                                                      /s/

                                                      Lizabeth Schalet
                                                      Attorney for Plaintiff
           Case 1:20-cv-09193-GHW Document 23 Filed 02/11/21 Page 5 of 5




                                                                           Page 5


cc: David Warner
    Attorney for Defendant
